                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
TYWAN M. SYKES,                              )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )      No.:   3:21-CV-217-TAV-DCP
                                             )
MIKE FLYNN,                                  )
BILL LEE,                                    )
DAVID D. ROUSCH,                             )
ASHLEY SALEM,                                )
JANICE POSTEL,                               )
BLOUNT COUNTY, TENNESSEE, and                )
DAVID DUGGAN,                                )
                                             )
              Defendants.                    )

                                 JUDGMENT ORDER

       For the reasons set forth in the Memorandum and Order filed herewith, it is

ORDERED and ADJUDGED that this prisoner’s pro se civil rights action filed under 42

U.S.C. § 1983 is DISMISSED as frivolous and for failure to state a claim upon which

relief may be granted. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.

       Because the Court CERTIFIED in the Memorandum and Order that any appeal

from this Order would not be taken in good faith, should Plaintiff file a notice of appeal,

he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.

App. P. 24. The Clerk is DIRECTED to close the file.

       IT IS SO ORDERED.

                                   Thomas A. Varlan
                                   s/




                                   UNITED STATES DISTRICT JUDGE
ENTERED AS A JUDGMENT
     LeAnna R. Wilson
    CLERK OF COURT
